Citation Nr: 1450588	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating evaluation in excess of 30 percent for coronary artery disease (CAD).

2.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for a lower back condition.

5.  Entitlement to service connection for a skin condition.

6.  Entitlement to service connection for a right shoulder condition.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to April 1972.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

As to his claim for an increased rating for PTSD, the Board notes that the Veteran has attempted to appeal an October 2009 Board decision which increased his evaluation for PTSD from 30 to 50 percent.  He submitted a December 2009 letter to the RO indicating his disagreement with the assigned rating.  The RO informed the Veteran and his attorney in December 2009 that he could not appeal a Board decision through the RO, and provided him with instructions on how to appeal to the United States Court of Appeals for Veterans Claims (Court).  As the Veteran has indicated his intent to appeal the October 2009 Board decision, he must be given an opportunity to do so; thus the statement was forwarded to the Court of Appeals for Veterans' Claims (Court) for consideration as a notice of appeal (NOA).  See, e.g. Bove v. Shinseki, 25 Vet. App. 136 (2011). Accordingly, the Board will defer any action on the issue of PTSD at this time. 

The issues of entitlement to service connection for left and right lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's service-connected CAD has been manifested by a workload of greater than 5 METs, with no episodes of acute congestive heart failure in the past year, and with an ejection fraction of greater than 50 percent.  

2.  The Veteran's lower back condition is not related to an in-service injury, disease, or event.

3.  The most probative (competent and credible) medical and other evidence of record indicates the Veteran does not have a skin condition.

4.  The Veteran's right shoulder condition preexisted active duty and was not aggravated in service.

5.  The Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for CAD are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

2.  The criteria for service connection for a lower back condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for service connection for a skin condition, including as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for service connection for a right shoulder condition have not been met. 38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

5.  Resolving reasonable doubt the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim for an increased rating for CAD, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The RO issued preadjudicatory notice letters dated in August and October 2011 to the Veteran which met the VCAA notice requirements. 

Regarding the service connection claims, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in August 2011.  This letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence, including advising him of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA heart conditions examinations in November 2010 and September 2011.  He was provided a VA joints examination for his back and shoulder conditions in September 2011.  He had additional assessments of his service-connected disabilities in December 2012 in conjunction with his TDIU claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  He was not provided an examination with regard to his skin condition; however, as will be discussed below, the evidence of record shows that there is no current skin condition which an examiner could related to service.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  
38 C.F.R. § 3.159(c)(4).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Increased Evaluations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2014). 

Increased Rating for CAD

The Veteran's heart disability is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  This Diagnostic Code provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

VA revised the regulation that pertains to the evaluation of specified cardiovascular disorders, those rated under Codes 7000 through 7007, 7011, and 7015 through 7020 effective from October 6, 2006.  See 38 C.F.R. 4.100.  The revised regulation did not alter the rating criteria under Diagnostic Code 7005 as outlined above; however, it contains the following new provisions: (1) in all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis.  (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability. 

The Veteran was afforded a VA heart examination in November 2010.  He reported being diagnosed with CAD in 2004 and underwent angioplasty with a stent at that time.  He reported that he recently underwent treadmill stress testing and that "things looked fine."  He is on continuous medication to treat CAD.  The Veteran reported that he experiences angina and dyspnea upon moderate exertion.  Stress test results estimated that METs were greater than 5 but less than 7, as he can golf, perform yard work, and walk briskly.  X-ray findings revealed a normal heart.  Ejection fraction was greater than 50 percent.  The examiner opined that the Veteran's heart condition caused mild effects on shopping and traveling, moderate effects on chores and recreation, and severe effects on exercise and sporting.

He was examined again in September 2011.  The VA examiner noted that the Veteran takes continuous medication for his heart condition.  The examiner determined that the Veteran does not have congestive heart failure.  The examiner estimated that that the Veteran could perform greater than 7 but less than 10 METs.  The examiner did not perform ejection fraction testing, as this test was performed in November 2010.  The Veteran reported angina and dyspnea.  The VA examiner concluded that the condition did not impact the Veteran's ability to work. 

Evaluating the evidence in light of the above rating criteria reflects an increased evaluation is not warranted.  The evidence of record reflects that, for the entire period on appeal, the Veteran has been on continuous medication as well as having a left ventricular ejection fraction of greater than 50 percent, with a workload of greater than 5 METs.  The evidence does not show that the Veteran had more than one episode of acute congestive heart failure in the past year, or; workload of 5 MET's or less; fatigue, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of less than 50 percent.  Rather, the Veteran's ejection fraction has been reported in November 2010 as greater than 50 percent.  His workload has been greater than 5 METs as reported by the November 2010 examiner, and greater than 7 METs as reported by the September 2011 examiner.  Finally, the September 2011 VA examiner determined that the Veteran has had no episodes of congestive heart failure.  Although the record does show that the Veteran experiences angina and dyspnea, those symptoms are also contemplated in the criteria for the current 30 percent evaluation.  As such, a higher evaluation is not warranted for any period on appeal. 

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether further staged ratings were appropriate.  For the reasons indicated above, however, the Veteran's symptoms do not present with findings necessary to allow for any further higher staged ratings than those already assigned.

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's CAD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's CAD has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

The law also provides that a Veteran who served for six months or more during peacetime after December 31, 1946, shall be presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Where a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies, meaning that for service connection to be warranted, it must be shown that a preexisting injury or disease was aggravated by a Veteran's active military, naval, or air service.  Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

To trigger the presumption of aggravation, the Veteran (i.e. the evidence of record) must simply show that there was an increase in disability during his time in service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran meets that showing, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096.

However, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Lower Back Condition

The Veteran contends that he has a current lower back condition that is related to service.  He explains in an August 2011 statement that he was getting mortared and turned to jump away, but ended up lying on his back.  He asserts that his back has hurt ever since that incident.  

Service treatment records show no complaints, treatment, or diagnoses of any back problem.  Although service treatment records do not reflect that he sought treatment for the injury described in the August 2011 statement, the Board finds that his report is consistent with the circumstances, conditions, and hardships of combat.  Thus, his account of the injury is competent and credible.  His March 1972 separation examination shows no complaints or abnormalities related to the back.  

The record does not reflect that he sought treatment for any back problems until he filed his claim in August 2011.  Rather, he denied back pain in March and May 2009 VA outpatient treatment records.  He was provided a September 2011 VA joints examination.  The diagnosis was mechanical low back strain.  The Veteran reported that he had treatment for his back in the remote past but he was unable to produce those records.  The examiner opined that it is less likely than not that the Veteran's current back pains are a result of the isolated incident in service.  The rationale was that there was no treatment for any back problems in the 40 years following service separation.  

In short, the only evidence linking the back pain to service is the Veteran's own statement.  In this regard, the Veteran is competent to report symptoms of a lower back condition that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to medically relate his current symptoms a back injury in service, approximately 40 years prior to filing his claim.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore his opinion as to the etiology of his condition is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

Further, although the Veteran has asserted that he has experienced lower back problems since service, the record does not support the Veteran's assertion.  In this case, there is not merely an absence of evidence.  Rather, as discussed above, at the time of his separation from service he denied a history of recurrent back pain.  Additionally, in March and May 2009 there was no complaint of back pain.  The Board finds that, in light of the affirmative medical and lay evidence of record indicating that the current back disability is not related to his injury in service, the Veteran's statements made in pursuit of compensation regarding the etiology of his disabilities are not credible.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar sprain, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Right Shoulder Condition

The Veteran contends that he has a current right shoulder condition that is related to service.  He asserts that a right shoulder injury that preexisted service was aggravated when he fell in the same incident described above with regard to his back.  As noted above, the Board finds his report of falling on his back during a combat situation to be competent and credible.

Generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2002); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153). 

This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

In the present case, the July 1968 entrance examination indicated the right shoulder was abnormal.  The Veteran himself reported that his health was "good except for a damaged nerve in the right shoulder."  The medical examiner remarked that range of motion of the right shoulder was "within acceptable limits."  An examination by a specialist provided in July 1968 noted pain and weakness in the right shoulder due to injury.  X-ray findings did not reveal evidence of bony injury or abnormality.  

As the condition was noted at entry, the next question is whether there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).

A February 1969 service treatment record notes that the Veteran complained of arm weakness and pain during pushups.  The examiner found "good" range of motion, with no atrophy or gross secondary defects, and good motor strength.  Plain duty was recommended.  There are no further entries related to the right shoulder.  His March 1972 separation examination shows no complaints or abnormalities related to the right shoulder.  A February 2007 VA treatment record shows that he had right shoulder rotator cuff pain upon exercise.

He was provided a September 2011 VA joints examination.  The diagnosis was right shoulder tendinitis.  X-ray findings revealed arthritis of the right shoulder.  The examiner opined that it is less likely than not that the right shoulder injury was aggravated in service.  The rational was that service treatment records show no aggravation in service, and indicate that the right shoulder condition improved.  This conclusion is further supported by the absence of any treatment or complaints of right shoulder problems until 2007.

The Board finds that the Veteran's right shoulder condition preexisted service, and was clearly and unmistakably not aggravated by service.  In sum, the Board finds that a preponderance of the evidence is against the claim for service connection for a right shoulder disorder, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 
1 Vet. App. at 49.

Service Connection for a Skin Condition

The Veteran contends that he has a current skin condition as a result of his military service; specifically, his conceded exposure to Agent Orange.  In his August 2011 claim, he described the condition as "extremely dry skin."

The Board finds that the Veteran does not currently have a disability of the skin.  His service treatment records show no complaints of or treatment for dry skin.  His separation examination of March 1972 indicates that the skin was normal, and he did not note any complaints or abnormalities of the skin at that time.  A February 2007 VA treatment record shows several spots of pre-cancer on the Veteran's face, which were treated with liquid nitrogen.  No other skin abnormalities were found.  March and May 2009 VA outpatient treatment records show that there were no abnormalities of the skin.  The record reflects that the Veteran has not sought treatment for any skin condition, and no skin treatment or diagnoses are shown.

In order to prevail on the issue of service connection, there must first be evidence of a current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As noted, the evidence of record does not indicate that the Veteran has a currently diagnosed skin condition.  

Although the Veteran has contended that he has a disability manifested by dry skin, there is no medical evidence of record showing a current chronic disability manifested by dry skin.  Service connection is not warranted in the absence of proof of a current disability.

Because the evidence does not support the finding that the Veteran has a current disability, the criteria for service connection have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a skin condition, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment. Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

The Veteran contends that he is unable to secure or maintain employment due to his CAD and PTSD symptoms.  Specifically, he asserts that he resigned from his job as a train operator for the past 37 years because he was concerned that his failing health would cause him to endanger the lives of others.  His DD Form 214 shows that he received his high school diploma in 1968 and entered service in 1969.  He separated from service in April 1972.  A November 2011 correspondence from his previous employer indicates that he was a train conductor from April 1972 until June 2009.  The record does not reflect any additional education or work experience beyond his nearly 40 years as a conductor.  Service connection is currently in effect for PTSD, rated as 50 percent disabling; CAD, rated as 30 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and bilateral tinnitus, rated as 10 percent disabling.  The combined disability evaluation is 70 percent.  

As the Veteran has a combined disability evaluation of 70 percent, with one disability evaluated over 40 percent, he meets the criteria for consideration under 4.16(a) for TDIU.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrant such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

He was provided VA opinions in December 2012.  Regarding his CAD, the examiner opined that the condition would not interfere with sedentary or nonphysical employment, but would likely interfere with physical or strenuous activity.  The examiner did not review the claims file and did not discuss the Veteran's education or past work history.  He was also provided an opinion with regard to his PTSD.  The examiner opined that the Veteran's PTSD would impact his occupation, but not to the extent that it would prevent him from securing and maintaining gainful sedentary or physical employment.  The examiner reviewed the claims file, but did not discuss the Veteran's past work history or education.

The record contains a March 2007 psychological evaluation of Dr. B.B. and M.C. who indicated that while the Veteran was quite capable of performing his current occupation as a train conductor as it did not require a lto of closeness to others and he had an unlimited amout of time he could lay off from the job, the physicians doubted seriously whether he was capable of maintaining any other type of gainful employment due to the extremely serious concentration and tentative difficulties along with immediate recall challenges from his psychological disorder.  The physician further noted that the Veteran would not be capable of carrying out instructions, controlling anxiety or depression and would fail miserably if subjected to a "more realistic way that most employment is directed."  

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran is unable to work as a result of his service connected disabilities.  Significantly, the December 2012 VA examiners did not discuss the Veteran's education and past work experience as a train operator in their conclusions that he could perform sedentary employment.  See Beaty v. Brown, 
6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).  The Veteran's job of the past 37 years required him to be alert and physically capable of operating a train.  The VA treatment records and examinations reflect that there is at least some risk that his service-connected medical conditions, specifically his CAD, could cause him to experience a medical episode that might endanger the lives of others.  Furthermore, the March 2007 private opinion clearly outlined the difficulties posed by the PTSD and indicated the Veteran would fail miserably in any attempt to secure employment other than his job as a train conductor which he had for years and allowed for some accommodations.  Given the Veteran's high school education and extremely specific job experience, it is unlikely that he would be able to secure or maintain substantially gainful sedentary employment in another field.  

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of- the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993). 

The Board is of the opinion that the point of equipoise has been reached in this matter.  Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  38 C.F.R. § 4.16(a).


ORDER

Entitlement to a rating evaluation in excess of 30 percent for CAD is denied.

Service connection for a low back condition is denied.

Service connection for a right shoulder condition is denied.

Service connection for a skin condition is denied.

A TDIU is granted.


REMAND

The record reflects that the Veteran was diagnosed with peripheral neuropathy of the lower extremities in March 2008.  The diagnosis was noted in the September 2011 back examination, but an opinion as to the etiology of the condition was not provided.  The record reflects that the Veteran has several risk factors for peripheral neuropathy, including his conceded exposure to Agent Orange, his alcohol dependence which has been related to service-connected PTSD, and his non service-connected back condition.  Thus, a VA examination with nexus opinion should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for purposes of determining the etiology of his peripheral neuropathy of the lower extremities.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy is the result of the Veteran's service-connected PTSD; specifically, his alcohol dependence. 

b. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy was due to exposure to herbicides.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


